The only question raised by the case relates to the admissibility of the evidence from which the court found that the plaintiff waived her right to a formal notice of the proceedings before the selectmen. If the evidence was competent in support of that finding, the exception must be overruled. Her examination of the notice when it was served upon her husband gave her the information in fact that it was proposed to lay out the highway over land of which she was the owner, and that the notice was improperly addressed to her husband, who was not a landowner interested in the proposed lay-out. Understanding fully the object of the petition, and knowing the selectmen were acting under a misapprehension as to the title to her land, she expressed satisfaction with the object of the proceedings and remained silent until the road was laid out. That these evidentiary facts were competent upon the question of waiver is a proposition requiring no argument in its support. Lucy v. Gray, 61 N.H. 151.
If it is conceded that the evidence that the plaintiff's husband had without her knowledge or consent told the selectmen to tax the land to him was improperly received, it is not apparent how it was prejudicial to the plaintiff upon the question whether she had waived formal notice of the pendency of the proceedings; for the case shows that the court did not consider it upon that point. Whether it was incompetent for any purpose, it is, therefore, unnecessary to decide.
Exception overruled.
All concurred.